Appeal by the claimants from a decision of the Unemployment Insurance Appeal Board determining that claimants were ineligible to receive benefits on the grounds that they were not totally unemployed. (Labor Law, §§ 522, 591.) Claimants, husband and wife, are the sole shareholders and officers of a corporation formerly engaged in the plumbing and heating contracting business. From the organization of the business in 1955 until August or September, 1961, when they decided to cease operations for economic reasons, claimants devoted themselves full time to the business. Although it accepted no new business after August, 1961, the corporation continued in existence because of certain performance guarantees which subsisted until September, 1962. During this period Estelle Lieberman maintained the corporate books and records and *836attended conferences in connection with the collection of accounts receivable due the corporation, and Max Lieberman handled the sale of the corporate assets and litigation and disputes concerning collection of the corporation’s accounts and performance of its contractual commitments. The board has found that since claimants were engaged in these activities, they were not totally unemployed. Claimants urge that it was necessary to wind up the affairs of the corporation and because of the nature of its business continue its existence and that they should not be deprived of unemployment benefits because of these activities. While we realize that claimants “ could not disassociate themselves completely and ‘ walk away ’ from the corporation ”, it is also true, as the board has found, that even though they no longer received remuneration from the corporation in the form of salary, they stood to gain financially from the efforts they expended in behalf of the corporation. Under these circumstances the board could properly find that claimants were not totally unemployed and thus were ineligible for benefits. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.